                Case 3:19-cv-01965-RDM-CA Document 1 Filed 11/15/19 Page 1 of 6
              FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

                                      IN THE UNITED STATES DISTRICT COURT
                                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


(t)    Ztrchea.y fYl-ArTz. -=1t-N V- 01%8
     (Name of Plaintiff)              (Inmate Number)         :

3-o l MoCQ f!
     (Address)
                         @          ~llv; lk      ffl. I Tlj:},
               f Plaintiff)           (Inmate Number)                         J.~l~-CV- 11&5/
     (Address)
                       00 ~.                                                          (Case Number)



     (Each named party must be numbered,
      a nd all names must be printed or typed)

                              vs.                                                  CIVIL COMPLAINT

(t)   1otiN        E we+zd
c2> T~f7.6          .£; c,, k.t::>.\l                                       0 uR y !A.? /'1 f}j'Jj)
(3)    SvfTv .DeL!2'3tEQ                                                                         F\LED
   (Names of Defendants)                                                                       SCRANTON
                                                                                                 NO'J ~ J 20'9
     (Each named party must be numbered,


                                                                                                            ~
      and all na mes must be printed or typed)




                                          c
                                                                                          per-      OEPU1'1           -
                         TO BE FILED UNDER:                           1983 - STATE OFFICIALS
                                                        28 U.S.C. § 1331 - FEDERAL OFFICIALS                  J
I.       PREVIOUS LAWSUITS                       - - - - - - - - - - - - - - -____-/'

         A.       If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
                  number including year, as well as the name of the judicial officer to whom it was assigned:
             .
          Case 3:19-cv-01965-RDM-CA Document 1 Filed 11/15/19 Page 2 of 6
II. • EXHAUSTION OF ADMINISTRATIVE REMEDIES

       In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
       each ground on which you request action.                                                     J
       A.        Ts there a prisoner grievance pr   Clure available at your present institution? _ 0es         No

       B.        Have you fully exha ste your available admini strative remedies regarding each of your present
                 claims?      Yes       No

       c.        Tf your answer to " B" is Yes:

                 1. What steps did you take? _ _ _ _ _AJ__,_L_fr____________
                                                               I
                 2. What was the result?   ------+~
                                                  --1/i_0..____________

       D.        If your answer to "B" is No, explain why not:     .If :::L HLEV J               WoJ..D

                 ££ R~IED                           fy Sep.irdy                    AN[>         s·TAFr::-,
III.   DEFENDANTS

       (1) Name of first defendant:       0 O t1N "t UJetz:E L
                             CSec~~'i
            Employcdas ~f ~,f,£[s«"at~ ~~l:>Q12A<"~
                                                      _
            Mailing address: l'"1QOTuc:bM;;~l .pf}(- tiay
                                                          ._di:6

                                                          M~AN'i  h}="<) PA,. I 1<J5':1
                                                                                          ~
                                                                                               i
                                        f\j28'-' i?(c::....l(e 11
       (2) Na1.n e of second defendant: \
            Employed as D1.091ji<!;; \;g~Qt;:B:!;""~ ~;!¥~
            Mailing address: f<J Olo T~hrvo&,y        ~1tMA<V!~; ffl... { 70:50
       (3) Name of third defendant:s _pL                  771 __ -    -_ e..c__t:;:;;o
            Employed as      ;;:>upI.                    at ~c J: NI er;~ s Hlk. f11.i=J
            Mailing address: 3c 1 Moren              R.D   f C cJ;tli II E        =' / 7 f~
                (List any additional defendants, their employment, and addresses on extra sheets if necessary)
IV. STATEMENT OF CLAIM

    (State here as briefly as possib le the facts of your case. Describe how each defendant is involved, including
  dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)

       I.
                 •
                                   "°'\

                 Se\~      C:;ye D .

                                                              2
                 Case 3:19-cv-01965-RDM-CA Document 1 Filed 11/15/19 Page 3 of 6
                       £ver:=
                                                 ccA .                                ,.,
         2.          /YlttiL) Wllsc.MU't ~%12~ This VP/riks
                                      re r i         _l_ ,.
                 flt_t;£i..Y. > ruy L-ON~:tlifu
                               7                                                            :>\

                                                     Jkt>i ttL R!Jlds.; ' m,e.
                ll \;;ucfli bi e>Jd i\? ~'\Jf < 11-£ Rry6T dfl      it,c &-f k fJ
                                             1



                 Be. SecvreD it\) tbe;r ~'»2.'s ) b<:x.6es ,. fttieG ANJ2
         3.      ~ffe:::;is 4-~l\[;Sf Uf\J~lj/£ ~ck°> /Jvd Seizu-<b
                                                      4£;:--        II - ')'
                 @hA ll NJt .Be V1Qle.hl    Ac±. ,A\Jd joue,Teew#J rpv1e1iD , .. OR.
                                                        #   u



                 }v ~,veJ           d?      GFeJ !:~,'!~ oe. P~~) DJ;f4;JJf d<,e
e        PRace~ o~ LAw. 7 /'l_or ..,b:B./I &11e:k:.frc£~ & Te. le~ ~
ubLicosc; EVc--N /1a.EJ ~ INVfB~ o¥ P,t,~'( V"ial1Jk-5 fYJy~~~l
                                      1



    V.   RELIEF                                                                                             R1.3t,ts_:

         statutes.)           /.(                                          "))                    A
         (State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
                                                    j
         ,            An      Oc~iorrL i'.egttlitkr-k ArvD ~II
                      ft))'   Ori3/NfrL {n Bl l   /?,efuRcV ]Q ~l>E>R.




         3.




                                                                3
        Case 3:19-cv-01965-RDM-CA Document 1 Filed 11/15/19 Page 4 of 6




l declare under penalty of perjury that the foregoing is true and correct.




        Signed this     8 i-Vl        day of    N o\J                        , 20JL.




                                                       4
        Case 3:19-cv-01965-RDM-CA Document 1 Filed 11/15/19 Page 5 of 6


         FORMS TO BE COMPLETED BY PRISONERS FILING A CIVIL RIGHTS
               COMPLAINT UNDER 42 U.S.C. § 1983 or 28 U.S.C. § 1331

                                                    COVER SHEET

THIS COVER SHEET CONTAINS IMPORTANT INFORMATION ABOUT FILING A
COMPLAINT AND YOUR OBLIGATIONS IF YOU DO FILE A COMPLAINT. READ AND
COMPLETE THE COVER SHEET BEFORE YOU PROCEED FURTHER.

***************************************************************************
The cost for filing a civil rights complaint is $350.00.

If you do not have sufficient funds to pay the full filing fee of $350.00 you need permission to proceed in forma pauperis.
However, the court will assess and, when funds exist, immediately collect an initial partia l filing fee of 20 percent of the
greater of:

          I)       the average monthly deposits to your prison account for the past six months; or

         2)        the average monthly balance in your prison account for tl1e past six months.

Thereaft~r,the institution in which you are incarcerated will be required to make monthly payments of20% of the preceding
month's deposits credited to your account until the entire filin g fee is paid.

CAUTIO N: YOUR OBLIGATION T O P AY TH E FULL FILI NG FEE WILL CONTINUE REGAR DLESS OF THE
OUTCOME OF YOUR CASE, EVEN IF YOUR COM PLAINT IS DISMISSED BEFORE THE DEFENDANTS ARE
SERVED.


***************************************************************************

        I. You shall file a complaint by completing and signing the attached complaint fom1 and
mai ling it to the Clerk of Court along with the full filing fee of $350.00. (In the event attachments
are needed to complete the allegations in the complaint, no more than three (3) pages of attachments
will be allowed.) If you submit the full filing fee along with the complaint, you DO NOT have to
complete the rest of the N rms in this packet. Check here if you are submitting the filing fee with
the complaint form.         a

        2. lf you cannot afford to pay the fee, you may file a complaint under 28 U.S.C.
§ 19 15 without paying the full filing fee at this time by completing the following: (1) Complaint
Form; (2) Appl ication To Proceed In Forma Pauperis; and (3) Authorization Form. You must
properly complete, sign and submit all three standard forms or your complaint may be returned to
you by the Clerk of Court. Check h e v.~u are filin g your complaint under 28 U.S.C. § 1915
without full prepayment of fees. ~       /


Please Note: If your case is allowed to proceed and you are awarded compensatory damages against
a correctional facility or an official or agent of a co1Tectional faci lity, the damage award will first be
used to satisfy any outstanding restitution orders pending. Before payment of any compensatory
damages, reasonable attempts will be made to notify the victims of the crime for which you were
convicted concerning payment of such damages. The restitution orders must be fully paid before any
part of the award goes to you.

       DO NOT DETACH THE COVER SHEET FROM THE REST OF THE FORMS
Z17che~/    M~rttz ~ N Vo'&-08                            INMATE MAIL
                                                          PA DEPT OF CORRECTIONS
pf' D-~ &I fl}f} hA£\Jclf
 --
P~ f>ox ~~.30 a8'
s ~rvIPJer>-:s.ibR.J, F~'c/.fl • .33 7_.v
                 '



                                                                Cle~K of G~-T~
                              ~;·: c :~.:?{§-_?, q    .                I/"\ I'\
                                                                   "...re:y                                                           D Is T~ic·T
                             scr~AN        '1._,. -             U''"1                        ,__..,
                                                                                              ~ Jrn" &- . M j dd Lt=-
 J         NeuJ Cf\5C:          MOV15 2n'.'.l                 .;{   35 N.. LIJfJsli'!i1.f1;.v Jlve/\oe?.-
                                                                                                                                                          Case 3:19-cv-01965-RDM-CA Document 1 Filed 11/15/19 Page 6 of 6




     /'\                 P en
                           en._ - : : .
                                   ~       ·l
                                         ----- · - -~    CC:-=:."-:on
                                               i:S9:•1$SCIOi~-~         '.)
                                                                            , .<...I A
                                                                              1 ~,,             •Jill•JllilPtl,/llll/lli/JJ//l1l1l/l1
                                                                                                                         /;:?    ~'"")1 •llJ,1IJ/l11111
                                                                                         /
11r=- (
 ~   v                             : ~ " ' ..
                                       .
                                                                      'lu-,,v ON                 :.;      · IT ~ /U .._;v
